DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species 2 (Fig.5) encompassed by claims 1-6, 9, 11-16 and 19 in the reply filed on 02/11/2021 is acknowledged. 
Claims 7, 8, 10, 17, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2021.
Furthermore, the Examiner withdraws claim 2 from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Specifically, the claimed feature of “wherein a distance from an outer edge of the device to an inner edge of the first opaque passivation layer is greater than a distance from the outer edge of the device to an inner edge of the first metal trace” is a feature of nonelected Species 1 (Fig.4) and /or Species 3 (Fig.6) and not that of the elected Species 2 (Fig.5). Paragraph 0033 (PGPUB) describes the claimed feature with reference to Fig.4. Paragraph 0038 (PGPUB) describes the claimed feature with reference to Fig.6.
Furthermore, the Examiner withdraws claim 12 from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Specifically, the claimed feature of “extending the first opaque passivation layer beyond an inner edge of the first metal traces” is a feature of nonelected Species 3 (Fig.6) and not that of the elected Species 2 (Fig.5). Paragraph 0038 (PGPUB) describes the claimed feature with reference to Fig.6.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, parent applications no. 13/278048 and 14/990,674  , fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior filed parent applications do not support the subject matter of claim 11, and its dependent claims 12-20, which is drawn to “A method for providing electrical connections in a touch sensitive device”. No such method exists in the prior filed applications.    
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: The prior filed parent applications (13/278048 and 14/990,674) do not support the subject matter of claim 11 (i.e., “A method for providing electrical connections in a touch sensitive device”), and its dependent claims geared towards the same method. No such method exists in the prior filed applications.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13-16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 11:
	As discussed above, the disclosure of a continuation or divisional application cannot include anything which would constitute new matter if inserted in the prior-filed application.
	Claim 11 is drawn to “A method for providing electrical connections in a touch sensitive device”. No such method exists in the prior filed parent applications (13/278048 and 14/990,674). The prior filed parent applications appear to provide support for “A method for manufacturing a display device” (e.g., 
	Accordingly, claim 11 constitutes new matter with respect to prior-filed application. 
	As discussed above, applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part. Alternatively, in order to maintain the continuation benefit claim, if support exists, the Applicant may show support for the method of claim 11 in the parent applications, otherwise, if no support exists, claim 11, and its dependent claims, need to be canceled.

Regarding claims 13-16 and 19:
	Claims 13-16 and 19 depend on claim 11 and are drawn towards the same “A method for providing electrical connections in a touch sensitive device”. Accordingly, for at least the same reasons as discussed above, claims 12-16 and 19 constitute new matter with respect to the prior filed parent applications. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
                                                                     
Claim(s) 1, 9, 11, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by [Kim; Chang-Bum et al., US 20120026107 A1].

Regarding claim 1:
	Kim discloses:
1. A touch sensitive device (500) [Kim: Figs.1-2:: touch screen panel; ¶ 0032-0033] comprising: 
cover material (401) [Kim: Fig.2: transparent film 42];
	a touch sensor panel (200) [Kim: Fig.2: TSP/Window Substrate 10], the touch sensor panel (200) [Kim: Fig.2: TSP/Window Substrate 10] including first touch sensor lines (405) [Kim: Fig.2: plurality of conductive sensing cells 12] disposed in a viewable area [Kim: Fig.2: touch active region 101; ¶ 0056: “the touch active region 101 overlapping the screen of an image display device”] on a first surface [Kim: Fig.2: TSP/Window Substrate 10; Examiner: The entire exterior surface (i.e., top, bottom and sides) of TSP/Window Substrate 10 is construed as the claimed “first surface”. The claim does not distinguish with sufficient specificity the claimed “first surface” from the other surfaces of the touch sensor panel (200).] of a substrate (407) [Kim: Fig.2: TSP/Window Substrate 10; ¶ 0041: “The plurality of conductive sensing cells 12 are formed on or over the transparent substrate 10”], first metal traces (301) [Kim: Fig.2: position detection lines 15] disposed in a first border area [Kim: Fig.2: touch inactive region 102; ¶ 0056: “the position detection lines 15 are formed in the active inactive region 102 around the touch active region 101. Accordingly, the position detection lines 15 are disposed under the decoration layer 44 of the decoration film 40. Thus, the position detection lines 15 are not be seen from the outside”] at least partially surrounding the viewable area [Kim: Fig.2: touch active region 101; ¶ 0056; Examiner: As apparent from Figs.1-2 (and the corresponding disclosure), the inactive region 102 surrounds the active region 101.] on the first surface [Kim: Fig.2: TSP/Window Substrate 10; Examiner: The entire exterior surface (i.e., top, bottom and sides) of TSP/Window Substrate 10 is construed as the claimed “first surface”. The claim does not distinguish with sufficient specificity the claimed “first surface” from the other surfaces of the touch sensor panel (200).] of the substrate (407) [Kim: Fig.2: TSP/Window Substrate 10; Examiner: As shown in Fig.2, the position detection lines are formed on the lower surface of the TSP/Window Substrate 10] and coupled to the first touch sensor lines (405) [Kim: Figs.1-2; ¶ 0041: “The position detection lines 15 electrically connect the conductive sensing cells 12c”; ¶ 0044: “Each column of the first sensing cells 12a are also connected to one of the position detection lines 15”; ¶ 0045: “Each row of the first sensing cells 12a are also connected to one of the position detection lines 15c”], and a first opaque passivation layer (403) [Kim: Fig.2: decoration layer 44/base color layer 44a] deposited over the first metal traces (301) [Kim: Fig.2: position detection lines 15; Examiner: As shown in Fig.2, the decoration layer 44/base color layer 44a is deposited over the position detection lines 15. Note that the claim does not require that the first opaque passivation layer and the first metal traces be directly/immediately adjacent to each other or in contact with each other as shown in Applicant’s Fig.2. Accordingly, decoration layer 44/base color layer 44a is deposited over the position detection lines 15 even though the adhesive layer 50 and TSP/Window Substrate 10 are between the decoration layer 44/base color layer 44a and position detection lines 15.] in the first border area [Kim: Fig.2: touch inactive region 102; ¶ 0056] on the first surface of the substrate (407) [Kim: Fig.2: TSP/Window Substrate 10; Examiner: The entire exterior surface (i.e., top, bottom and sides) of TSP/Window Substrate 10 is construed as the claimed “first surface”. The claim does not distinguish with sufficient specificity the claimed “first surface” from the other surfaces of the touch sensor panel (200).], 
	wherein at least a portion of the first opaque passivation layer (403) [Kim: Fig.2: decoration layer 44/base color layer 44a] is disposed between the first metal traces (301) [Kim: Fig.2: position detection lines 15] and the cover material (401) [Kim: Fig.2: transparent film 42; Examiner: As shown in Fig.2, the decoration layer 44/base color layer 44a is disposed between the position detection lines 15 and the transparent film 42];
	 and an optically clear adhesive (not shown) [Kim: Fig.2: adhesive layer 50; ¶ 0064: “and is made of a transparent adhesive”] disposed between the cover material (401) [Kim: Fig.2: transparent film 42] and the touch sensor panel (200) [Kim: Fig.2: TSP/Window Substrate 10; Examiner: As shown in Fig.2, the adhesive layer 50 is disposed between the transparent film 42 and the TSP/Window Substrate 10].

Regarding claim 9:
	Kim discloses:
9. The touch sensitive device of claim 1, 
	wherein the touch sensor panel [Kim: Fig.2: TSP/Window Substrate 10]is configured to extend to an edge of the cover material [Kim: Fig.2: transparent film 42; Examiner: As shown in Fig.2, the TSP/Window Substrate 10 and transparent film 42 are overlapping completely and are of the same width (i.e., they are edge to edge).] to enable the first opaque passivation layer [Kim: Fig.2: decoration layer 44/base color layer 44a] to hide components located below the touch sensor panel [Kim: Fig.2: TSP/Window Substrate 10; ¶ 0056: “Accordingly, the position detection lines 15 are disposed under the decoration layer 44 of the decoration film 40. Thus, the position detection lines 15 are not be seen from the outside”].

Regarding claim 11:
	Kim discloses:
11. A method for providing electrical connections in a touch sensitive device [Kim: Figs.1-2:: touch screen panel; ¶ 0032-0033] comprising: 
[Kim: Figs.1-2: plurality of conductive sensing cells 12] in a viewable area [Kim: Fig.2: touch active region 101; ¶ 0056: “the touch active region 101 overlapping the screen of an image display device”] on a first surface [Kim: Fig.2: TSP/Window Substrate 10; Examiner: The entire exterior surface (i.e., top, bottom and sides) of TSP/Window Substrate 10 is construed as the claimed “first surface”. The claim does not distinguish with sufficient specificity the claimed “first surface” from the other surfaces of the touch sensor panel (200).] of a substrate [Kim: Fig.2: TSP/Window Substrate 10; ¶ 0041: “The plurality of conductive sensing cells 12 are formed on or over the transparent substrate 10”], routing first metal traces [Kim: Figs.1-2: position detection lines 15] in a first border area [Kim: Fig.2: touch inactive region 102; ¶ 0056: “the position detection lines 15 are formed in the active inactive region 102 around the touch active region 101. Accordingly, the position detection lines 15 are disposed under the decoration layer 44 of the decoration film 40. Thus, the position detection lines 15 are not be seen from the outside”] at least partially surrounding the viewable area [Kim: Fig.2: touch active region 101; ¶ 0056; Examiner: As apparent from Figs.1-2 (and the corresponding disclosure), the inactive region 102 surrounds the active region 101.] on the first surface [Kim: Fig.2: TSP/Window Substrate 10; Examiner: The entire exterior surface (i.e., top, bottom and sides) of TSP/Window Substrate 10 is construed as the claimed “first surface”. The claim does not distinguish with sufficient specificity the claimed “first surface” from the other surfaces of the touch sensor panel (200).] of the substrate[Kim: Fig.2: TSP/Window Substrate 10; Examiner: As shown in Fig.2, the position detection lines are formed on the lower surface of the TSP/Window Substrate 10]  to form electrical connections with the first touch sensor lines [Kim: Figs.1-2; ¶ 0041: “The position detection lines 15 electrically connect the conductive sensing cells 12c”; ¶ 0044: “Each column of the first sensing cells 12a are also connected to one of the position detection lines 15”; ¶ 0045: “Each row of the first sensing cells 12a are also connected to one of the position detection lines 15c”];
[Kim: Figs.1-2: position detection lines 15] with a first opaque passivation layer [Kim: Fig.2: decoration layer 44/base color layer 44a] formed over the first metal traces [Kim: Figs.1-2: position detection lines 15] in the first border area [Kim: Fig.2: touch inactive region 102; ¶ 0056: “the position detection lines 15 are formed in the active inactive region 102 around the touch active region 101. Accordingly, the position detection lines 15 are disposed under the decoration layer 44 of the decoration film 40. Thus, the position detection lines 15 are not be seen from the outside”] on the first surface [Kim: Fig.2: TSP/Window Substrate 10; Examiner: The entire exterior surface (i.e., top, bottom and sides) of TSP/Window Substrate 10 is construed as the claimed “first surface”. The claim does not distinguish with sufficient specificity the claimed “first surface” from the other surfaces of the touch sensor panel (200).] of the substrate [Kim: Fig.2: TSP/Window Substrate 10; ¶ 0056: “the position detection lines 15 are formed in the active inactive region 102 around the touch active region 101. Accordingly, the position detection lines 15 are disposed under the decoration layer 44 of the decoration film 40. Thus, the position detection lines 15 are not be seen from the outside”], 
	wherein at least a portion of the first opaque passivation layer [Kim: Fig.2: decoration layer 44/base color layer 44a] is disposed between the first metal traces [Kim: Fig.2: position detection lines 15] and a cover material of the touch sensitive device [Kim: Fig.2: transparent film 42; Examiner: As shown in Fig.2, the decoration layer 44/base color layer 44a is disposed between the position detection lines 15 and the transparent film 42].

Regarding claim 19:
	Kim discloses:
19. The method of claim 11, further comprising extending the touch sensor panel [Kim: Fig.2: TSP/Window Substrate 10] to an edge of the cover material [Kim: Fig.2: transparent film 42; Examiner: As shown in Fig.2, the TSP/Window Substrate 10 and transparent film 42 are overlapping completely and are of the same width (i.e., they are edge to edge).] to enable the first opaque passivation layer [Kim: Fig.2: decoration layer 44/base color layer 44a] to hide components located below the touch sensor panel [Kim: Fig.2: TSP/Window Substrate 10; ¶ 0056: “Accordingly, the position detection lines 15 are disposed under the decoration layer 44 of the decoration film 40. Thus, the position detection lines 15 are not be seen from the outside”].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 13, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over [Kim; Chang-Bum et al., US 20120026107 A1].

Regarding claim 3:
	Kim discloses:
3. The touch sensitive device of claim 1.
	However, Kim does not expressly disclose:
 further comprising: second touch sensor lines disposed on a second surface of the substrate, the second surface opposite the first surface.
The Examiner takes official notices that is old and well known in the art to have second touch sensor lines disposed on a second surface of the substrate or to have the second touch sensor lines disposed on the same side (first surface) as the first touch sensor lines. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the arrangement of the touch sensor lines of Kim wherein the touch sensor lines are arranged on the same side of a substrate with the arrangement wherein the touch sensor lines are arranged on both sides (i.e., first/upper and second/lower surface of a substrate) of a substrate in order to yield the predictable result of detecting touches. 
For documentary evidence for the above office notice, refer to:
[Shaikh; Jalil et al., US 20120105081 A1: Fig.2C: ¶ 0029: “In another arrangement illustrated in FIG. 2c showing the relevant layers of a capacitive sensing panel structure, the sense electrodes 201(y) and the drive electrodes 201(x) are formed on opposing surfaces of the same substrate 211c. The substrate 211c may be formed of an insulating material.”]; and/or
[Lee; Hee Bum et al., US 20110261003 A1: Fig.2; ¶ 0034: “As shown in FIG. 2, a capacitive touch screen 300 according to the present invention includes a base substrate 310, first electrode patterns 320 and ground patterns 330 that are formed on the base substrate 310, a transparent insulating layer 340 that is formed on the base substrate 310, and second electrode patterns 350 that are formed on the transparent insulating layer”].

Regarding claim 5:
	Kim discloses:
5. The touch sensitive device of claim 3.
	However, Kim does not expressly disclose:
 further comprising: second metal traces disposed on the second surface of the substrate and coupled to the second touch sensor lines.
The Examiner takes official notices that is old and well known in the art to have second touch sensor lines and corresponding second metal traces coupled thereto disposed on a second surface of the substrate or to have the second touch sensor lines and corresponding second metal traces coupled thereto d disposed on the same side (first surface) as the first touch sensor lines. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the arrangement of the touch sensor lines and corresponding second metal traces coupled thereto of Kim with wherein the touch sensor lines and corresponding second metal traces coupled thereto d are arranged on the same side of a substrate with the arrangement wherein the touch sensor lines and corresponding second metal traces coupled thereto d are arranged on both sides (i.e., first/upper and second/lower surface of a substrate) of a substrate in order to yield the predictable result of detecting touches. 
For documentary evidence for the above office notice, refer to:
[Shaikh; Jalil et al., US 20120105081 A1: Fig.2C: ¶ 0029: “In another arrangement illustrated in FIG. 2c showing the relevant layers of a capacitive sensing panel structure, the sense electrodes 201(y) and the drive electrodes 201(x) are formed on opposing surfaces of the same substrate 211c. The substrate 211c may be formed of an insulating material.”]; and/or
[Lee; Hee Bum et al., US 20110261003 A1: Fig.2; ¶ 0034: “As shown in FIG. 2, a capacitive touch screen 300 according to the present invention includes a base substrate 310, first electrode patterns 320 and ground patterns 330 that are formed on the base substrate 310, a transparent insulating layer 340 that is formed on the base substrate 310, and second electrode patterns 350 that are formed on the transparent insulating layer”].

Regarding claim 13:
	Kim discloses:
13. The method of claim 11.
However, Kim does not expressly disclose:
 further comprising: routing second touch sensor lines on a second surface of the substrate, the second surface opposite the first surface.
The Examiner takes official notices that is old and well known in the art to have second touch sensor lines disposed on a second surface of the substrate opposite the first surface or to have the second touch sensor lines disposed on the same side (first surface) as the first touch sensor lines. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the arrangement of the touch sensor lines of Kim wherein the touch sensor lines are arranged on the same side of a substrate with the arrangement wherein the touch sensor lines are arranged on both sides (i.e., first/upper and second/lower surface of a substrate) of a substrate in order to yield the predictable result of detecting touches. 
For documentary evidence for the above office notice, refer to:
[Shaikh; Jalil et al., US 20120105081 A1: Fig.2C: ¶ 0029: “In another arrangement illustrated in FIG. 2c showing the relevant layers of a capacitive sensing panel structure, the sense electrodes 201(y) and the drive electrodes 201(x) are formed on opposing surfaces of the same substrate 211c. The substrate 211c may be formed of an insulating material.”]; and/or
[Lee; Hee Bum et al., US 20110261003 A1: Fig.2; ¶ 0034: “As shown in FIG. 2, a capacitive touch screen 300 according to the present invention includes a base substrate 310, first electrode patterns 320 and ground patterns 330 that are formed on the base substrate 310, a transparent insulating layer 340 that is formed on the base substrate 310, and second electrode patterns 350 that are formed on the transparent insulating layer”].

Regarding claim 15:
	Kim discloses:
15. The method of claim 13.
However, Kim does not expressly disclose:
further comprising: routing second metal traces on the second surface of the substrate to form electrical connections with the second touch sensor lines.
The Examiner takes official notices that is old and well known in the art to have second touch sensor lines and corresponding second metal traces coupled thereto disposed on a second surface of the substrate or to have the second touch sensor lines and corresponding second metal traces coupled thereto d disposed on the same side (first surface) as the first touch sensor lines. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the arrangement of the touch sensor lines and corresponding second metal traces coupled thereto of Kim with wherein the touch sensor lines and corresponding second metal traces coupled thereto d are arranged on the same side of a substrate with the arrangement wherein the touch sensor lines and corresponding second metal traces coupled thereto d are arranged on both sides (i.e., 
For documentary evidence for the above office notice, refer to:
[Shaikh; Jalil et al., US 20120105081 A1: Fig.2C: ¶ 0029: “In another arrangement illustrated in FIG. 2c showing the relevant layers of a capacitive sensing panel structure, the sense electrodes 201(y) and the drive electrodes 201(x) are formed on opposing surfaces of the same substrate 211c. The substrate 211c may be formed of an insulating material.”]; and/or
[Lee; Hee Bum et al., US 20110261003 A1: Fig.2; ¶ 0034: “As shown in FIG. 2, a capacitive touch screen 300 according to the present invention includes a base substrate 310, first electrode patterns 320 and ground patterns 330 that are formed on the base substrate 310, a transparent insulating layer 340 that is formed on the base substrate 310, and second electrode patterns 350 that are formed on the transparent insulating layer”].

Claims 4 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over [Kim; Chang-Bum et al., US 20120026107 A1] in view of [Hotelling; Steven Porter et al., US 20100194707 A1].

Regarding claim 4:
	Kim discloses:
4. The touch sensitive device of claim 3.
	However, Kim does not expressly disclose: 
wherein the second touch sensor lines are configured to be driven by a stimulation signal, and the first touch sensor lines are capacitively coupled to the second touch sensor lines.
	Hotelling discloses:
[Hotelling’707: Fig.5 drive lines 511] are configured to be driven by a stimulation signal [Hotelling’707; ¶ 0051: vVom can transmit stimulation signals to stimulate driver lines 511”], and the first touch sensor lines [Hotelling’707: Fig.5: sense lines 512] are capacitively coupled to the second touch sensor lines [Hotelling’707: ¶ 0051: “When an object such as a finger approaches or touches a touch pixel, the object can affect the electric fields extending between the drive line 511 and the sense line 512, thereby reducing the amount of charge capacitively coupled to the sense line.”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included the concept of “wherein the first set of touch sensor lines are configured to be driven by a stimulation signal, and wherein the second set of touch sensor lines are capacitively coupled to the first set of touch sensor lines” of Hotelling in the invention of Kim in order to yield the predictable result of providing an alternative means of detecting touch.

Regarding claim 14:
	Kim discloses:
14. The method of claim 13.
	However, Kim does not expressly disclose: 
further comprising configuring the second touch sensor lines to be driven by a stimulation signal and to be capacitively coupled to the first touch sensor lines.
Hotelling discloses:
further comprising configuring the second touch sensor lines [Hotelling’707: Fig.5 drive lines 511] to be driven by a stimulation signal [Hotelling’707; ¶ 0051: vVom can transmit stimulation signals to stimulate driver lines 511”] and to be capacitively coupled to the first touch sensor lines [Hotelling’707: Fig.5: sense lines 512; ¶ 0051: “When an object such as a finger approaches or touches a touch pixel, the object can affect the electric fields extending between the drive line 511 and the sense line 512, thereby reducing the amount of charge capacitively coupled to the sense line.”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included the concept of “wherein the first set of touch sensor lines are configured to be driven by a stimulation signal, and wherein the second set of touch sensor lines are capacitively coupled to the first set of touch sensor lines” of Hotelling in the invention of Kim in order to yield the predictable result of providing an alternative means of detecting touch.

Claims 6 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over [Kim; Chang-Bum et al., US 20120026107 A1] in view of [Lee; Hee Bum et al., US 20110261003 A1].

Regarding claim 6:
	Kim discloses:
6. The touch sensitive device of claim 5.
	However, Kim does not expressly disclose:
 wherein the second metal traces are disposed in a second border area at least partially surrounding the viewable area on the second surface of the substrate, the second border area non- parallel to the first border area.
	Lee discloses:
wherein the second metal traces [Lee: Figs.2-3: second electrode wirings 356] are disposed in a second border area [Lee: Figs.2-3; Examiner: As shown in Fig.2-3, the second electrode wirings 356 are located in a lower border area of the  device.] at least partially surrounding the viewable area [Lee: Figs.2-3; Examiner: As shown in Fig.2-3, the second electrode wirings 356 are at least partially surrounding the viewable are.] on the second surface of the substrate [Lee: Figs.2-3: transparent insulating layer 340; Examiner: As shown in Fig.2, the second electrode wiring 356 are on the lower surface of the transparent insulating layer 340], the second border area non- parallel to the first border area [Lee: Figs.2-3; Examiner: As shown in Fig.2-3, the second electrode wirings 356 are located in a lower border area of the  device which is non-parallel to the side border areas of the device.].
It would have been obvious to one having ordinary skill in the art at the time the invention to have included the concept above “wherein the second metal traces are disposed in a second border area at least partially surrounding the viewable area on the second surface of the substrate, the second border area non- parallel to the first border area” of Lee in the invention of Kim in order to route the first and second metal traces in a manner to minimize EMI between them. 

Regarding claim 16:
	Kim discloses:
16. The method of claim 15.
	However, Kim does not expressly disclose:
further comprising routing the second metal traces in a second border area at least partially surrounding the viewable area on the second surface of the substrate, the second border area non-parallel to the first border area.
	Lee discloses:
further comprising routing the second metal traces [Lee: Figs.2-3: second electrode wirings 356] in a second border area [Lee: Figs.2-3; Examiner: As shown in Fig.2-3, the second electrode wirings 356 are located in a lower border area of the  device.] at least partially surrounding the viewable area [Lee: Figs.2-3; Examiner: As shown in Fig.2-3, the second electrode wirings 356 are at least partially surrounding the viewable are.] on the second surface of the substrate [Lee: Figs.2-3: transparent insulating layer 340; Examiner: As shown in Fig.2, the second electrode wiring 356 are on the lower surface of the transparent insulating layer 340], the second border area non-parallel to the first border area [Lee: Figs.2-3; Examiner: As shown in Fig.2-3, the second electrode wirings 356 are located in a lower border area of the  device which is non-parallel to the side border areas of the device.].
It would have been obvious to one having ordinary skill in the art at the time the invention to have included the concept above “wherein the second metal traces are disposed in a second border area at least partially surrounding the viewable area on the second surface of the substrate, the second border area non- parallel to the first border area” of Lee in the invention of Kim in order to route the first and second metal traces in a manner to minimize EMI between them. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Matsuo; Mutsumi et al., US 20090244021 A1] discloses:
	“An electrostatic capacitance input device having a plurality of first electrodes extending in a first direction and a plurality of second electrodes extending in a second direction intersecting the first direction in an input area, including a plurality of first lines extending in parallel to each other from the plurality of first electrodes to a plurality of first terminals, and a plurality of second lines extending in parallel to each other from the plurality of second electrode to a plurality of second terminals, the first lines and the second lines being formed outside the input area, and an auxiliary line extending outside at least one of the lines at both ends in terms of the direction of arrangement of one or both of the plurality of first lines and the plurality of second lines, the auxiliary line generating a parasitic capacitance with respect to the at least one of the lines”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623